Deny and Opinion Filed this 27th day of May, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00624-CV

                            IN RE REDDIE HOUSTON, Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 366-81813-06

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       Realtor filed this petition for writ of mandamus complaining of errors on the part of the

trial court with respect to forensic DNA testing. The facts and issues are well known to the

parties, so we need not recount them herein. In a criminal case, to be entitled to mandamus

relief, the relator must show two things: (1) that he has no adequate remedy at law, and (2) that

what he seeks to compel is a ministerial act.   In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim.

App. 2014). Based on the record before us, we conclude relator has not shown he is entitled to

the relief requested. See TEX. R. APP. P. 52.8(a); In re Rodriguez, No. 08-06-00334-CR, 2007
WL 687648, at *1 (Tex. App.—El Paso Mar. 8, 2007, orig. proceeding) (mem. op.).

Accordingly, we DENY the petition for writ of mandamus.

                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
140624F.P05